DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention, such as the newly added limitations “patient data about a plurality of patients”, “wherein the judging device further judges intakes by the one specific patient and the judging device judges the intakes based on phosphorous intake, salt intake…and the judging device judges exercise based on an amount of exercise” and “wherein the judging device judges whether the intakes and the exercise are inappropriate…” in independent Claim 1.   As a result, the Examiner has withdrawn the previous prior art rejection.
Examiner responds again to the arguments presented After-Final on May 12, 2022, indicating that the newly added limitations indicated above changed the scope of the claimed invention such that the previous prior art rejection and the combination of references used, Yu et al., (“Yu”, US 2010/0010428), Miller et al., (“Miller”, US 2013/0310726), Sugioka et al., (“Sugioka”, US 2006/0289342), Sands et al., (“Sands”, US 2013/0211206), or Gerber et al., (“Gerber”, US 2012/0273420), no longer read upon the claimed invention as a whole.  Thus, the Examiner has withdrawn the previous prior art rejection.
Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation “judgement” should be rewritten as “judgment” for the more accepted usage.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “judgements” should be rewritten as “judgments” for the more accepted usage.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the data collected” on lines 4-5 should be rewritten as “the patient data collected” for consistency type purposes.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “judgements” on line 2 should be rewritten as “judgments” for the more accepted usage.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “taken for whether” on line 4 should be rewritten as “taken or whether” for better grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 10, 13, 17, 20, 22, 23 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a hemodialysis blood-purification-treatment support system capable of supporting a hemodialysis blood purification treatment” but it is not clear what components in the body of the claim are capable of or carry out said hemodialysis blood purification treatment.  The Examiner notes that “blood purifier” is recited on line 20 of the claim, but it is not positively recited that this “blood purifier” is part of the “hemodialysis blood-purification-treatment support system” and carrying out said “hemodialysis blood purification treatment”.  Thus, the Examiner finds this claim indefinite.  Examiner suggests positively reciting the blood purifier as carrying out the hemodialysis blood purification treatment.
Claim 1 recites the limitation “dialysis treatment” on line 16 of the claim.  It is not clear if this “treatment” limitation is the same limitation or different from previously recited “hemodialysis blood purification treatment” as on lines 2, 5 etc.  Examiner interprets them to be the same.
Claim 1 recites the limitation “no-dialysis-treatment days” on line 17 of the claim.  It is not clear if this limitation is the same or different from “at least no-treatment days” on lines 4-5 of the claim.  Examiner interprets them to be the same.
Claim 5 recites the limitation “a patient’s vital parameter” but it is not clear if this “patient’s” parameter is for the “one specific patient” or not.  Examiner suggests adding “for the one specific patient” following this phrase for clarity.
Claim 8 recites the limitation “a/the blood purification apparatus”.  It is not clear if this limitation is the same limitation as “blood purifier” recited in Claim 1, or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 10 recites the limitation “patient’s lifestyle data…for the one specific patient” on line 2.  It is not clear if this limitation is the same limitation as “a patient’s lifestyle data for the one specific patient” already recited in Claim 1, or if it is different.  Examiner interprets it to be the same.
Claim 13 recites the limitation “a/the blood purification apparatus”.  It is not clear if this limitation is the same limitation as “blood purifier” recited in Claim 1, or if it is a different limitation altogether.  Examiner interprets it to be the same.
Claim 13 recites the limitation “the patient data” on line 6.  It is not clear which “patient data” this limitation is based on the various recitations of “data” in Claim 1 and the proceeding “patient data…during the hemodialysis blood purification treatment” later on line 6.  Examiner suggests rewriting it to include “at least no-treatment days” to better reflect the recitation of “patient data” on lines 3-5 of Claim 1, if this is the “data” intended by Applicant.
Claim 17 recites the limitation “a dialysis apparatus”.  It is not clear if this limitation is the same limitation as “blood purifier” recited in Claim 1, or if it is a different limitation altogether.  Examiner interprets it to be the same.  Claim 18 recites this limitation as well.
Claim 20 recites the limitation “a dialysis time” on line 4.  It is not clear if this limitation is the same “dialysis time” as already recited in Claim 1, or not.  Examiner interprets them to be the same.
Claim 22 recites the limitation “the patient” on line 2.  It is not clear if this limitation is the same as the “one specific patient” or if this is a different “patient” limitation.  Examiner interprets it to be the same.
Claim 23 recites the limitation “meal contents” on line 5.  It is not clear if this limitation is the same as “content of meals” on line 22 of Claim 1, or not.  Examiner interprets it to be the same.
Claim 23 recites the limitation “salt intake” on line 5.  It is not clear if this limitation is the same as “salt intake” as on line 15 of Claim 1, or not.  Examiner interprets it to be the same.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after withdrawing the previous prior art rejection for the reasons discussed above in the Response to Arguments section, the Examiner conducted further searching and consideration of the claimed invention in the relevant fields of endeavor.  After doing so, the Examiner determined that independent Claim 1 is patentable over the closest prior art including previous primary reference Yu and secondary reference Sugioka due to the added limitations “wherein the judging device further judges intakes by the one specific patient…based on phosphorus intake, salt intake, potassium intake, food intake, or a combination thereof…and…exercise based on an amount of exercise” in combination with the previous limitation “whether or not a setting of dry weight and an instruction…should be changed” in the field of “a hemodialysis blood-purification treatment support system”.  
For this reason, the Examiner indicates that Claims 1, 2, 5-18, 20-23 would be allowable once the above indicated objection and 112 issues are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779